I concur with the majority holding that "`[Appellants] are to receive from [State Auto] the underinsured policy limit of $35,000 less the amount received from Dairyland Insurance Company, defendant Laura J. Parson's [sic] insurer.'"
While my hope is that the breakdown of payment — as apportioned by the majority will be upheld — I believe that the provision of the policy, to wit, "[h]owever, the limit of liability [$35,000] shall be reduced by all sums paid [$25,000] because of the bodily injury by or on behalf of persons or organizations who may be legally responsible" requires State Auto to pay $10,000.
I would affirm without modification.